Citation Nr: 1141051	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for residuals of a left shoulder and arm injury and, if so, whether service connection is warranted.

2.  Entitlement to service connection for diverticular disease associated with prostate cancer.

3.  Entitlement to a rating higher than 30 percent for service-connected right ulnar neuropathy with decreased movement of the right wrist.

4.  Entitlement to an effective date earlier than January 25, 1995 for the assignment of a compensable rating for service-connected allergic rhinitis on the basis of clear and unmistakable error (CUE).

5.  Entitlement to the retroactive assignment of a disability rating higher than 30 percent for service-connected bronchial asthma with hypertension and sinus bradycardia on the basis of CUE.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1976 (honorable) and from December 1976 to December 1982 (dishonorable for VA purposes).  He is in receipt of the Combat Infantryman Badge (CIB), among other awards and decorations.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006, March 2007, and April 2010 the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2007 and November 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran also presented hearing testimony before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2011.  The hearing transcripts are associated with the claims file.  

At the Board hearing, the Veteran stated that VA doctors had secondarily related his degenerative disc disease to residuals of a left shoulder and arm injury.  See hearing transcript, page 18.  Review of the record reveals that service connection for a back disorder has previously been denied.  Also, the issue of entitlement to an increased rating for service-connected bronchial asthma has been reasonably raised by the record.  See hearing transcript, page 11.  Thus, in consideration of the foregoing, the Board finds that the issues of: whether new and material evidence has been presented sufficient to reopen the previously denied claim of entitlement to service connection of a back disorder and entitlement to an increased rating for service-connected bronchial asthma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a left shoulder and arm injury (reopened) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the August 1996 rating decision, the RO determined that new and material evidence sufficient to reopen the claim had not been presented on the bases that the evidence received did not show service incurrence.  The RO explained that the claim was previously denied because there was no treatment or diagnosis of the disability during service.  

2.  Although the Veteran was notified of the rating decision and advised of his appellate rights, he did not perfect his appeal of the decision.  Thus, the August 1996 rating decision is final.

3.  Evidence received subsequent to the August 1996 RO rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  At the Board hearing held in March 2011, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issue of entitlement to service connection for diverticular disease associated with prostate cancer, be withdrawn.     

5.  The preponderance of the evidence weighs against a finding that the disability picture associated with the Veteran's right ulnar neuropathy more closely approximates incomplete severe, or complete, paralysis of the ulnar nerve at any time throughout the claim/appeal period.  

6.  Regarding allergic rhinitis, the Veteran has not alleged specific errors of fact or law in a prior final rating decision and, thus, has not pled a claim of CUE with specificity.

7.  Regarding bronchial asthma, the Veteran has not alleged specific errors of fact or law in a prior final rating decision and, thus, has not pled a claim of CUE with specificity.



CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a left shoulder and arm injury is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  With respect to the issue of entitlement to service connection for a diverticular disease associated with prostate cancer, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for a disability rating higher than 30 percent have not been met or approximated for the Veteran's right ulnar neuropathy at any time during the claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8516 (2011).

5.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the Veteran's claim/appeal regarding entitlement to an effective date earlier than January 25, 1995 for the assignment of a compensable rating for service-connected allergic rhinitis on the basis of CUE must be dismissed without prejudice to refiling.  38 C.F.R. § 3.105(a)(2011); Simmons v. Principi, 17 Vet. App. 104 (2003).  

6.  Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the Veteran's claim/appeal regarding to the retroactive assignment of a disability rating higher than 30 percent for service-connected bronchial asthma on the basis of CUE must be dismissed without prejudice to refiling.  38 C.F.R. § 3.105(a)(2011); Simmons v. Principi, 17 Vet. App. 104 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA must look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Regarding the Veteran's claim for an increased rating for right ulnar neuropathy, the Board observes that the Veteran was informed that he needed to submit evidence showing that his claimed disability had increased in severity and advised how VA determines the disability rating, in a notice letter dated in January 2010.  He was also advised of what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim in the notice letter.  Upon review, the Board finds that the January 2010 notice letter fully satisfied notice requirements with respect to the increased rating claim prior to its initial adjudication.    

Further, for reasons explained in greater detail below, the Board finds the Veteran's claim for residuals of a left shoulder and arm injury to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.  Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

Regarding the Veteran's appeal involving an allegation of clear and unmistakable error (CUE) in prior RO rating decisions which assigned a noncompensable rating for allergic rhinitis and a 30 percent rating for bronchial asthma, the Board notes that the VCAA and its implementing regulations are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  As noted in Livesay, supra, CUE claims are not conventional appeals but instead are requests for revision of previous final decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A person alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, at 178-179.  Moreover, one alleging CUE has the burden of establishing such error on the basis of the evidence which was of record at the time of the challenged decision.  Id.

Furthermore, the record reflects that the Veteran has been provided with a copy of the above rating decisions, the SOCs, and the multiple SSOCs issued throughout the course of this appeal, which included discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See Quartuccio, supra, at 187.

Regarding VA's statutory duty to assist, the Board notes that the Veteran's STRs are included in the voluminous 16-volume claims folder.  In addition, post-service treatment records adequately identified as relevant to the claims adjudicated herein have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  There are also numerous written statements from the Veteran of record, which have been submitted throughout the course of his appeal.    

The Veteran was also afforded with medical examinations in connection with his increased rating claim for right ulnar neuropathy in January 2010 and December 2010.  The examination reports have been reviewed and are deemed adequate for rating purposes.  

The Board notes that the Veteran is reportedly in receipt of disability benefits from the Social Security Administration (SSA) since 1995.  However, it does not appear that the Veteran's records from the SSA have been requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Nonetheless, because the Veteran has stated that he is in receipt of such benefits as a result of an unrelated anxiety disorder due to his general medical condition, the records are not pertinent to the claims and no remand to obtain them is warranted.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  New and Material

As a preliminary matter, the Board notes that the Veteran's current claim involving residuals of a left shoulder and arm injury is grounded upon the same factual basis as his prior claim, which was last denied in the August 1996 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim was filed in December 2009. 

Under the applicable regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  In evaluating the materiality of newly submitted evidence, the Board does not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In the August 1996 rating decision, the RO determined that new and material evidence sufficient to reopen the claim had not been presented.  The RO explained that service connection had previously been denied in October 1983 because there was no evidence of treatment or diagnosis of the disability during service and that decision was now final.  The RO noted that the evidence received, to include treatment records, copies of the Veteran's STRs, VA examination reports and denial letters, did not show service incurrence.  

The Veteran received notification of the decision and his appellate rights in August 1996; however, he did not perfect his appeal of the decision.  Thus, the August 1996 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the August 1996 rating decision included the Veteran's STRs, medical records to include VA examination reports and post-service treatment records, the January 1984 hearing transcript, and several written statements from the Veteran.  

After careful review of the evidence presented since the August 1996 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the Board notes that the Veteran told the undersigned at his March 2011 hearing that he suffered a second injury to his left arm during his period of service in Vietnam.  He explained that he was injured by shrapnel to his left arm and forearm during his combat service in Vietnam, began to receive treatment for his left arm in 1984 through VA, and currently experiences stiffness of the left shoulder.  See hearing transcript, pages 16-18.  It is notable that the Veteran had previously only reported suffering a left shoulder and arm injury as the result of falling off of a ladder in January 1961.  The Veteran's hearing testimony as it relates to the occurrence of a second left shoulder and arm injury during the Veteran's Vietnam service is deemed credible for the purpose of reopening the claim.  See Justus, supra.    

Thus, in summary, the evidence associated with the claims folder since the August 1996 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence consists of the Veteran's competent account of having sustained a shrapnel injury to his left arm and forearm while serving in Vietnam and is presumed credible.  See Shade, supra.

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for residuals of a left shoulder and arm injury is reopened.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  

B.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran told the undersigned at the Travel Board hearing that he wished to withdraw his appeal as to the issue involving service connection for diverticular disease.  See hearing transcript, page 2.  The Veteran also provided a written statement requesting withdrawal of that issue from his appeal.  See VA Form 21-4138 dated March 23, 2011.  Because the request to withdraw the appeal is in writing and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal of the issue, and it is properly dismissed.

C.  Increased rating for right ulnar neuropathy

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, such as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is currently assigned a disability evaluation of 30 percent for his right ulnar neuropathy under DC 8516 for moderate incomplete paralysis of the ulnar nerve.  As the Veteran is right-hand dominant, his right arm is properly considered the dominant (i.e., major) extremity under this diagnostic code.  See e.g., the January 2010 VA medical examination report, page 3.  

DC 8516 relates to impairment of the ulnar nerve and provides for a 60 percent disability evaluation for complete paralysis of the nerve of the major arm.  Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a.  Severe incomplete paralysis warrants assignment of a 40 percent rating; moderate incomplete paralysis warrants a 30 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6.

The Board notes that the Veteran underwent medical examination in connection with his claim for an increased rating in January 2010 and December 2010.  

At the January 2010 VA peripheral nerves examination, the Veteran complained of pain and weakness of the lateral hand and forearm caused by any right arm use and aggravated by weight-bearing during periods of flare-up.  He also complained of pain and functional loss during flare-ups improved only with rest.  Further, he reported tingling of the skin, burning sensation, and pricking of the skin as symptomatology associated with his ulnar neuropathy.  

On objective examination, the examiner noted that the Veteran's disability was the result of trauma to the nerve roots themselves.  The Veteran's neurological examination showed no abnormalities.  However, the Veteran's upper extremity motor function showed neuritis, pain with wrist flexion, and loss of fine motor control described as dysdiadochokinesis (i.e., inability to perform rapid, alternating movements) with tapping fingers.  The Veteran had no muscle wasting, muscle atrophy, or lesion, and there was no ulceration of the extremity.  The examiner also noted that the Veteran's pinprick and temperature tests and vibratory sense were abnormal, noting that they were "decreased about last two digits".  

Regarding associated wrist involvement, the examiner noted that the right wrist showed decreased range of motion.  Indeed, the Veteran demonstrated dorsiflexion from 0 to 60 degrees (with 0 to 70 as normal), palmar flexion of 0 to 70 (with 0 to 80 as normal), radial deviation of 0 to 15 (with 0 to 20 as normal), and ulnar deviation of 0 to 35 (with 0 to 45 as normal).   Painful motion was present but there was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no additional loss in degree after repetitive use.  

The examiner diagnosed the Veteran with right ulnar neuropathy at the olecranon with residual decreased and painful range of motion of the right wrist.  He noted that the Veteran demonstrated "moderate loss of functional use" of his dominant hand.  

At the December 2010 VA peripheral nerve examination, the Veteran complained of pain in his shoulder and arm, problems writing, and difficulty lifting due to a weak wrist.  He stated that his hand writing has worsened due to the disability.  He further reported a stable course since the onset of the disability and stated that his current treatment consisted of wearing a right wrist brace.  The examiner noted that the Veteran had no history of hospitalization or surgery, peripheral nerve trauma or neoplasm, balance and coordination problems, mobility problems, or other current symptoms.  

On physical examination, the Veteran demonstrated normal peripheral nerve reflex for the biceps, triceps, brachioradialis, and finger jerk.  Pain/pinprick, position sense, light touch sensory tests were normal and there was no dysesthesias.  Vibration, however, was decreased at the 2nd and 3rd fingers.  On motor examination, the Veteran demonstrated active movement against full resistance (5 out of 5) on right elbow flexion and extension, right wrist flexion and extension, right finger flexion and abduction, and thumb opposition.  There was no indication of abnormality.  The examiner also noted that the range of motion of both wrists appeared equal during motor function testing.  The examiner diagnosed right ulnar neuropathy and noted the presence of nerve dysfunction and neuritis.  He specifically stated that paralysis and neuralgia were absent.  He further commented that the effects of the Veteran's disability on his occupational activities were decreased manual dexterity and pain.  The effects of the disability on his usual daily activities were decreased manual dexterity and ability to write legibly.  

Upon careful review of the evidentiary record, to include the Veteran's treatment records relevant to the appeal period and the Veteran's lay statements and hearing testimony, the Board finds that it does not support the assignment of a disability rating higher than 30 percent under DC 8516.  Indeed, the Veteran's right ulnar neuropathy is not shown to more closely approximate incomplete severe or complete paralysis of the ulnar nerve for reasons explained below.  

The Board recognizes that the Veteran's ulnar neuropathy has been shown to result in some motor impairment and sensory loss associated with his fingers as well as some decreased strength in the hand and weakened flexion of the wrist.  However, the overall disability picture more closely approximates moderate impairment.  

The Board initially notes that any decreased flexion of the 5th finger is already contemplated in the disability evaluation assigned for the service-connected residuals of a fracture to the fifth metacarpal of the right hand under hyphenated DC 5299-5227 for an impairment rated as analogous to ankylosis of the little or ring finger.  See 38 C.F.R. § 4.14.    

While the Veteran has competently and credibly reported difficulty with his handwriting due to his right ulnar neuropathy and the December 2010 VA peripheral nerve examiner commented in the examination report that the Veteran had decreased manual dexterity and ability to write legibly due to his disability, there is no evidence of "griffin claw" deformity, due to flexor contraction of ring finger or atrophy very marked in dorsal interspace and thenar and hypothenar eminences.  As noted in the December 2010 examination report, the Veteran demonstrated active movement against full resistance on right finger flexion and abduction, and on thumb opposition.  There is no evidence of muscle wasting or atrophy.  

Further, there is no evidence of loss of extension of the ring finger and the Veteran has neither alleged nor been shown to be unable to spread the fingers or adduct the thumb.  

Moreover, the January 2010 VA examiner specifically described the functional loss associated with the Veteran's ulnar neuropathy as "moderate", which does not suggest a severe level of impairment.  Also, the December 2010 VA examiner stated that paralysis was absent, which does not suggest that a higher rating is warranted.   

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim, because the Veteran's right ulnar neuropathy more closely approximates the criteria for the currently assigned 30 percent rating under Diagnostic Code 8516 throughout the appeal period.  Thus, entitlement to a higher rating on a schedular basis is denied.  

While the Board has considered whether staged ratings are warranted for this period, the factual findings do not show distinct time periods where the Veteran's ulnar neuropathy exhibited symptoms that would warrant different ratings.  Thus, a staged rating is not warranted.  See Hart, supra.      

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability.  The functional impairment and related symptomatology associated with the Veteran's right ulnar neuropathy are adequately contemplated under the currently assigned DC 8516.      

The Board has further considered whether the Veteran's claimed disability warrants referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b); see Barringer v. Peake, 22 Vet. App. 242 (2008).  However, after review of the record, the Board finds that any limitations on the Veteran's employability due to his service-connected ulnar neuropathy have been contemplated in the currently assigned rating under DC 8516.  The evidence does not reflect that his ulnar neuropathy disability has necessitated any frequent periods of hospitalization or, alone, has caused marked interference with employment at any time relevant to the claim/appeal period.  Significantly, there is no history of hospitalization due to the disability and a number of medical causes, to include ulnar palsy, were referenced as the cause for the Veteran's medical retirement in 1995.  See the December 2010 VA examination report.

The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, supra.  The record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant consideration of the assignment of an extraschedular rating.  

D.  Earlier effective date for allergic rhinitis

The Veteran also seeks entitlement to an effective date earlier than January 25, 1995 for the assignment of a compensable rating for allergic rhinitis.  At the Board hearing, the Veteran specifically stated that he wanted an effective date of December 31, 1982 for the assignment of a compensable rating for the disability.  See hearing transcript, page 3.    

By way of procedural background, the Board notes that service connection for bronchial asthma and allergies was awarded in a January 1985 rating decision.  At that time, the Veteran was assigned a 30 percent rating effective December 31, 1982 for the combined effect of the disabilities.  In March 1985, the RO proposed to sever service connection for allergies due to a finding that chronicity of the Veteran's claimed allergies had not been clinically documented.  Service connection for bronchial asthma remained in effect.  The RO severed service connection for allergies, to include allergic rhinitis, in a July 1985 rating decision.  The Veteran appealed the decision to the Board.  In an August 1987 decision, the Board restored service connection for allergies, to include allergic rhinitis.  In implementing the Board's decision, the RO assigned a noncompensable (0 percent) disability rating effective from December 31, 1982, on the bases that there was no current evidence of symptomatic allergies or allergic rhinitis separate and apart from bronchial asthma.  See September 1, 1987 rating decision.  The RO explained that the VA medical examination report dated January 17, 1985 was negative for symptomatic allergy or allergic rhinitis other than allergies associated with bronchial asthma.  Thereafter, the Veteran initiated an appeal of the disability rating assigned but did not perfect the appeal.  Thus, that decision is final.  

Thereafter, the Veteran filed a claim for an increased rating for allergic rhinitis in January 1995.  The RO denied the Veteran's claim, on the bases that the evidence did not show definite atrophy of the intranasal structures and moderate secretion, which was required for a compensable rating.  The Veteran appealed the decision to the Board.  See the October 1995 NOD, the November 1995 SOC, and the December 1995 VA Form 9.  However, after presenting hearing testimony before a Hearing Officer at the RO in January 1996, the disability rating for allergies with allergic rhinitis was increased from 0 to 10 percent effective January 25, 1995, the date of receipt of the increased rating claim.  See June 1996 rating decision and SSOC.  

In this case, the Veteran seeks entitlement to an effective date earlier than January 25, 1995 on the basis of CUE in a prior rating decision.  The Veteran has alleged that there was CUE in the September 1, 1987 rating decision that implemented the restoration of service connection for allergic rhinitis and assigned a noncompensable disability rating.  See April 14, 2008 Response to March 2008 Supplemental Statement of the Case.   

Under Russell v. Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and unmistakable error" in prior rating actions involves a situation in which the correct facts, as they were known at the time, were not before the adjudicator or the pertinent statutory or regulatory provisions in existence at the time were incorrectly applied by the adjudicator.  The error must be "undebatable" such that reasonable minds could only conclude that the rating action in question was fatally flawed at the time it was made.  Id.  In addition, the determination of whether there was CUE in the prior rating determination must be based on the record and law that existed at the time of the rating action in question.  Id.  

Any claim of CUE must be pled with specificity.  See Andre v. Principi, 301 F. 3d 1354 (Fed. Cir. 2002).  Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the VA decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Examples of situations which do not constitute CUE are:  (1) a new medical diagnosis which "corrects" an earlier diagnosis considered in a decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (4) the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (pertaining to allegations of CUE in a prior Board decision).  

The Court has propounded a three-pronged test to determine whether CUE was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  See also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (affirming that CUE must be outcome determinative). 

At the time of the RO's September 1987 rating decision, there were several written statements from the Veteran, copies of the Veteran's STRs, the January 1985 VA examination report, and post-service treatment records pertaining to the Veteran's course of treatment for allergic rhinitis and bronchial asthma of record.  

The law in effect at the time of the September 1987 rating decision as it relates to the evaluation of chronic rhinitis provided a 10 percent evaluation for chronic atrophic rhinitis with definite atrophy of intranasal structure and moderate secretion.  A 30 percent rating was prescribed for chronic rhinitis with moderate crusting and ozena and atrophic changes.  A 50 percent rating was prescribed for chronic rhinitis with massive crusting and marked ozena, with anosmia.  38 C.F.R. § 4.97, DC 6501.  Further, while not specifically addressed in the rating criteria for chronic rhinitis, the rating schedule advised that a zero percent rating was to be assigned when the requirements for the minimum schedular evaluation were not shown.  38 C.F.R. § 4.31.  

However, upon review of the Veteran's hearing testimony and written statements and contentions in support of this claim/appeal, the Board finds that his request for revision of the prior rating decision on the basis of CUE has not been pled with sufficient specificity.  The Veteran has generally alleged that he had symptomatic allergies and was receiving treatment and taking medication for a disability separate and distinct from bronchial asthma during the period at issue.  The Veteran has also provided copies of and cited to specific treatment records showing that he was receiving treatment for symptomatic allergies.  He asserts that the RO's finding that his allergies were not symptomatic at the time of the September 1, 1987 rating decision was clearly and unmistakably erroneous.   

Nonetheless, the Veteran has not specifically set forth the alleged error or errors of fact or law in the prior rating decision or explained why the result would have been manifestly different but for the alleged error or errors.  See, e.g., May 2006 NOD.  He merely argues that he was entitled to a 10 percent evaluation from December 31, 1982 due to the fact that his allergic rhinitis was symptomatic and he was receiving treatment for the disability at that time.  The Veteran's argument does not show how the disability met the criteria necessary for a compensable rating at the time of the September 1987 rating decision.   
   
Therefore, for reasons set out in detail above, the Board concludes that the Veteran has not pointed to any error of fact or any error in the application of the law in the prior final RO rating decision which would compel the conclusion that the result would have been manifestly different but for the error.  The Veteran's request for revision on the basis of CUE in a prior rating decision has not been pled with sufficient specificity to raise a valid claim.  In consideration thereof, the Board finds that dismissal is warranted.  See Simmons, supra.  
             
E.  Earlier effective date for bronchial asthma

The Veteran further seeks entitlement to a retrospective award of a disability rating higher than 30 percent for his service-connected bronchial asthma based on CUE in a prior RO rating decision.  

In a January 1985 rating decision, the RO awarded service connection for bronchial asthma with a 30 percent disability rating effective December 31, 1982.  This is the only final rating decision of record regarding the assignment of an evaluation for the Veteran's bronchial asthma.          

The Board initially notes that the Veteran has repeatedly stated that he is entitled to a retroactive 40 percent disability rating for his service-connected bronchial asthma because it was noted on his VA priority patient data card that he had a 40 percent rating for the disability.  The Veteran has provided copies of his patient priority data card that are included in the record, and there is a notation of "040" noted on the front of the card.  He has also provided the letter from the VA medical center that accompanied the patient data card.  Further, the evidentiary record includes a VA medical certificate dated May 25, 1983, wherein it is noted under the Veteran's physical status that he is rated 40 percent for asthma with a "3" annotated as his eligibility, as contended by the Veteran.  However, at no time has the Veteran been assigned a 40 percent disability rating for his service-connected bronchial asthma by the RO or the Board.  The notation on the May 25, 1983 medical certificate is merely a typographical error made by the medical facility and is irrelevant to his disability rating of record, and may not serve as the basis for a finding of CUE.   

Additionally, while the Veteran has alleged that he is entitled to an earlier effective date for service connection of hypertension and sinus bradycardia associated with bronchial asthma on the basis of CUE in a prior final decision, he has made no specific argument pointing to any error of fact or law that would entitle him to a separate compensable disability rating for either disability.  

The Veteran further asserts that he is entitled to the retrospective award of a disability rating higher than 30 percent for bronchial asthma because he has always required use of systemic oral or parental corticosteroids and/or immunosuppressive medications for treatment of his asthma.  See March 2007 statement from the Veteran.  He further asserts that the RO's failure to award him an evaluation higher than 30 percent for the disability in a prior rating decision on such basis constitutes CUE.  

As stated above, the January 1985 RO rating decision is the last final denial shown in the record.  In the January 1985 rating decision, the RO considered the evidence then of record, particularly the VA medical examination report, and noted that the Veteran's medication consisted of metaproterenol inhaler with two whiffs four times daily, theophylline at 300 milligrams (mg) three times daily, comolyn sodium four times daily, and allergy shots weekly.  The RO also wrote that the Veteran received adrenaline as needed for an asthma attack, usually twice a month.  The RO additionally noted that the medical examiner had stated that the spirometry showed a moderate degree of expiratory obstruction, which was also seen on the maximum voluntary ventilation, and lung volume determination showed some decrease in total lung capacity without any increase in the residual volume.  Further, the examiner concluded that, by spitting, the Veteran showed evidence of loss of pulmonary volume, possibly as a result of recurrent asthma attacks, without evidence of over inflation.  The RO wrote that expiratory obstruction was present to a moderate degree.   

Prior to October 7, 1996, the rating criteria applicable to bronchial asthma were found in 38 C.F.R. § 4.97, DC 6602, which provided a 30 percent evaluation for moderate asthma with asthmatic attacks rather frequent (separated by only 10-14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent evaluation was provided for severe asthma with frequent attacks of asthma (one or more attacks weekly), marked dyspnea on slight exertion between attacks with only temporary relief by medication, and the preclusion of more than light manual labor. Pronounced asthma with asthmatic attacks very frequently with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health warranted a 100 percent evaluation.  38 C.F.R. § 4.97, DC 6602 (in effect prior to October 7, 1996).

Following the revision of the rating criteria on October 7, 1996, Diagnostic Code 6602 still relates to bronchial asthma and provides for a 10 percent evaluation for forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of FEV-1 to forced vital capacity (FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication provides an evaluation of 30 percent. FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids provides an evaluation of 60 percent.  FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications provides for an evaluation of 100 percent.  38 C.F.R. § 4.97, DC 6602 (in effect from October 7, 1996).

Upon review of the foregoing as well as the Veteran's hearing testimony and written statements and contentions in support of this claim/appeal, the Board finds that his request for revision of the prior rating decision on the basis of CUE has not been pled with sufficient specificity.  The Board notes that the Veteran has not pointed to any error of law or fact as it relates to application of the former criteria for rating bronchial asthma, which was in effect at the time of the January 1985 rating decision.  The argument set forth by the Veteran only applies to the current criteria for rating bronchial asthma, which was not in effect at that time.  As discussed above, the rating criteria for the respiratory system, to include 38 C.F.R. § 4.97, Diagnostic Code 6602, were revised and amended effective October 7, 1996.  It is notable that the revised rating criteria may only be applied to the period of time after their effective date.  VAOPGCPREC 3-00.
   
Therefore, for reasons set out in detail above, the Board concludes that the Veteran has not pointed to any error of fact or any error in the application of the law in the prior final RO rating decision which would compel the conclusion that the result would have been manifestly different but for the error.  The Veteran's claim of CUE in a prior rating decision has not been pled with sufficient specificity to raise a valid claim.  In consideration thereof, the Board finds that dismissal is warranted.  See Simmons, supra.  
            

ORDER

Having determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for residuals of a left shoulder and arm injury is reopened.  

Entitlement to service connection for diverticular disease associated with prostate cancer is dismissed.

Entitlement to a rating higher than 30 percent for service-connected right ulnar neuropathy with decreased movement of the right wrist is denied.

Entitlement to an effective date earlier than January 25, 1995 for the assignment of a compensable rating for service-connected allergic rhinitis on the basis of CUE in a prior September 1987 rating decision is dismissed without prejudice to refiling.

Entitlement to the retroactive assignment of a disability rating higher than 30 percent for service-connected bronchial on the basis of CUE in a prior January 1985 rating decision is dismissed without prejudice to refiling.  


REMAND

For reasons explained above, the Board has found the Veteran's claim of service connection for residuals of a left shoulder and arm injury to be reopened by way of the submission of new and material evidence.  

The Board notes that the Veteran has competently asserted that he suffered a shrapnel injury to his left arm and forearm during his combat service in Vietnam.  He also has previously reported having injured his left shoulder and arm in January 1961 after falling off a ladder in service.  He further asserts that his first post-service treatment for his left shoulder and arm occurred in 1984, approximately two years after separation, and was through VA.  Moreover, he has competently reported that he currently experiences left shoulder problems to include stiffness and discomfort.  

Thus, the Veteran's claim has been reopened and the evidence indicates that he should be afforded with a medical examination and medical nexus opinion in connection with his reopened claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, it appears that there are outstanding VA treatment records pertaining to the Veteran's claimed disorder not included in the record.  38 C.F.R. § 3.159(c).  For these reasons, we find that remand is warranted.  
    
Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for his claimed residuals of a left shoulder and arm injury from January 1984 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After action (1) outlined above has been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed residuals of a left shoulder and arm injury.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current residual of a left shoulder and arm injury was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein.  For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran received shrapnel to the left arm and forearm during his combat service in Vietnam, unless there is clear and convincing clinical evidence to the contrary.  Also, assume that the Veteran suffered injury to his left shoulder and arm when he fell off of a ladder in service (i.e., in January 1961).    

b.  The examiner should discuss evidence contained in the Veteran's STRs, to include the January 1961 entry pertaining to the Veteran's fall from a ladder, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed residuals of a left shoulder and arm injury.  The examiner should note, however, that the Board is under judicial directive generally not to accept inconclusive opinions.  Consequently, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


